DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 11/12/2021.
Claims 1, 3-5, 7, 9-16 and 22-23 are presented for examination. Claims 1 have been amended. Claims 22-23 have been added. Claims 2 and 17-21 have been cancelled.
Applicant’s amendments to claims have overcome 112(b) rejection set forth in the non-Final Office Action mailed 6/25/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 9-16 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meaning of “a node instance” at line 14 is not clear. It is not clear whether this node instance represents identifier/name of the node instance, indication of the node is an instance, indication of the instance is a node or something else. Applicant’s specification (including figures) does not provide explanation or definition for this “node instance”. For the purpose of examination, examiner interprets this “node instance” as identifier/name of the node instance for each node. 
Claims 3-5, 7, 9-16 and 22-23 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-14, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US PGPUB 20190354390 A1, hereafter Gill) in view Yoon et al. (US PGPUB 20200143017 A1, hereafter Yoon) of Astete et al. (US PGPUB 20090288084 A1, hereafter Astete), Von Eicken et al. (US PGPUB 20120198345 A1, hereafter Eicken), Yasuda et al. (US PGPUB 20120311120 A1, hereafter Yasuda), Bhattacharya et al. (US PGPUB 20150113331 A1, hereafter Bhattacharya) and Risbood et al. (US Patent 8261295 B1, hereafter Risbood).
Gill, Yoon, Astete, Yasuda, Bhattacharya and Risbood were cited on the previous office action.

Regarding to Claim 1, Gill discloses: a method of deploying virtual computing resources within a computing network including a plurality of computing resources available for allocation (see Figs. 1, 3, 8 and [0008]-[0009]; “automatically converting specifications of a target resource state to a set of resource management commands that are executed to achieve the target resource state in a computing system”. Also see [0028]-[0029]; “the resource state might correspond to a set of resource entities (e.g., virtual machines, executable containers, projects, catalogs, images, etc.) that each are configured to have attributes (e.g., specifications) that are capable of carrying out the tasks”), the method comprising:
receiving a text file, the text file defining a new virtual environment deployment of a plurality of computing resources, (see Fig. 3, [0028]-[0029] and [0040]; “an instance of a state the received specifications at certain embodiments include at least a text file), the text file having a plurality of text fields including a definition of a virtual local area network (VLAN) having a plurality of nodes, and for each node, the text file having a set of parameters that include a computing capability, a node instance, a number of storage volumes to be allocated for the node (see Figs. 3, 5, [0028]-[0029], [0040], [0078], [0116]; “the resource state might correspond to a set of resource entities (e.g., virtual machines, executable containers, projects, catalogs, images, etc.) that each are configured to have attributes (e.g., specifications) that are capable of carrying out the tasks”, “specification parameters 334 might be issued to state management service 308 11 to achieve a target resource entity state 338 1 at a target computing environment 320 (e.g., a cluster “C1” that comprises node “N11”, node “N12”, . . . , and node “N1M”)”, “A cluster is often embodied as a collection of computing nodes that can communicate between each other through a local area network (e.g., LAN or virtual LAN (VLAN)) or a backplane”, emphasis added. Thereby, the target resource specification in certain particular embodiments would include a plurality of text fields, the text fields includes, definition of the VLAN having multiple VM nodes in a cluster, i.e., claimed definition of a virtual local area network (VLAN) having a plurality of nodes. Also see 5441 of Fig. 5, [0059]-[0060] for received target specification includes text fields defining certain information for the plurality of VM nodes in the VLAN to be deployed, such information includes CPU core number, i.e., claimed computing capability, identifier of the virtual machine server, i.e., claimed node number of virtual disks, i.e., claimed number of storage volumes to be allocated for the node), the text file being defined irrespective of underlying availability of physical computing resources (see Figs. 3, 5, [0044], [0060]-[0062] from Gill; “if a virtual machine specification calls for a two CPUs and one GB of memory, … a sequence of commands that serve for (1) determining a set of nodes that are feasible for hosting the VM, (2) determining which of the feasible nodes are to be considered for load balancing and/or resilience, (3) determining one or more optimal allocations of the VM and its resources onto one or more nodes”. The resource specification provided by clients only describes certain requirements of the requested computing resources like two virtual disks or amount of CPU and/or memory are required without specifying availability of physical computing resources. The availability of physical computing resources, such as “system resources (e.g., nodes, CPUs, memory, storage devices, etc.) available” are collated at step 506), and,
within a virtual server deployment environment, executing a [scheduled] job to deploy the plurality of virtual computing resources according to the text file and a configuration of physical resources available for allocation (see Figs. 3, 5-6, [0045], [0059]-[0060] and [0062]; “the compiler and/or its agents perform operations involving … as well as node-level capabilities (e.g., to be able to assign resources to nodes that are matched in terms of capability demands with respect to capability availabilities)”, “collects data records … indicate, for example, system resources (e.g., nodes, CPUs, memory, storage devices, etc.) available, the resource utilization, and/or other computing system conditions” and “As shown in the “resources” section of the sample resource specifications 544 2, a specific set of virtual disks (e.g., virtual disk “vdk456” and virtual disk “vdk789”) from cluster “c1” are assigned to virtual machine “vm123” … the two virtual disks for virtual machine “vm123” are to be sized at “30480” MB … cluster “c1” has sufficient storage available for these virtual disks”, emphasis added. Within the environment of deploying target virtual resources state shown as Fig, 3, the command compiler 350 performs certain jobs to analyze information and generate commands to deploy a plurality of virtual computing resources according to the received text target specification file and based on the configurations of physical resources available for allocation), the [scheduled] job to:
issue commands to a provisioning component to provision the plurality of virtual computing resources as defined in the text file (see Figs. 3, 6 and [0041]-[0042]; “command compiler 350 consults the then-current system conditions from a set of computing system conditions 342 when generating the commands” and “A command scheduler 360 at each instance of the resource-specific management agents (e.g., resource-specific management agent 210) executes the commands at target computing environment 320 (operation 4)”. The command compiler 350 generates and then issues commands to command scheduler 360 to provision virtual computing resources according to the virtual resource information from the received target resource specification file); and 
validate provisioning of the plurality of virtual computing resources based on one or more status messages received from the provisioning component indicating a result of provisioning in response to each command (see Figs. 3, 6, [0069]-[0071], “Responses are received from the workers (step 610) and used to update the WAL (step 612). The execution status (e.g., from the WAL) is monitored to determine if remediation actions (e.g., processing operations 3622), if any, are needed to remediate errors encountered or to otherwise advance achievement of the specified target state (step 612)”), wherein issuance of one or more of the commands is conditional based on receipt of a status message indicating a successful result of 
 
Gill further discloses: the user-defined information for deploying each node in the VLAN indicates a storage capacity for each storage volume (see Figs. 3, 5, [0046] and [0061]-[0062]; “Such profiles might be set by a system administrator (e.g., from users 306) and stored in state management rules 348”, “Resource usage rules 548 might be established in accordance with user preferences” and “the resource usage rules 548 may have indicated that the two virtual disks for virtual machine “vm123” are to be sized at “30480” MB”).

Gill does not disclose: the text file comprising a comma separated value (CSV) file, and the text fields of the text file also includes the following information: a project name, an availability zone defining a region into which the new virtual environment deployment is intended, a range of IP addresses to be assigned to the plurality of computing resources within the VLAN, and
for each node, the set of parameters in the text file further include an image file defining an operating system to be applied to the plurality of computing resources, a shared key, IP address parameters including one or more IP address to be assigned to the node, a bootstrap script name, and
for each storage volume, the text file having a storage capacity (note: as explained above, Gill does disclose deployment parameters for each VM node of the VLAN include a storage capacity for each storage volume to be allocated for each VM node is defined by the user that sent the received text file; however Gill does not disclose such parameter is also included in the received text file of user request sent to the state management service),
the job to issue commands and validate provisioning is a scheduled job including a script executed via a parser and the provisioning component to provision virtual computing resources is a provisioning server.

However, Yoon discloses: a comma separated value (CSV) file is a type of well-known text file stores user inputted data or information as a JSON text file (see [0193]; “a voice input by a user in the form of a file, or change a voice input by a user to the form of a structured text (e.g., a comma separated value (CSV), an extensible markup language (XML), a hypertext markup language (HTML), a java script object notation (JSON), etc.)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the text file containing user’s requirements on virtual resources to be provisioned from Gill by including storing user’s input data/information 

The combination of Gill and Yoon does not disclose:
the text fields of the text file also include the following information: a project name, an availability zone defining a region into which the new virtual environment deployment is intended, a range of IP addresses to be assigned to the plurality of computing resources within the VLAN, and
for each node, the set of parameters in the text file further include an image file defining an operating system to be applied to the plurality of computing resources, a shared key, IP address parameters including one or more IP address to be assigned to the node, a bootstrap script name, and
for each storage volume, the text file having a storage capacity,
the job to issue commands and validate provisioning is a scheduled job including a script executed via a parser and the provisioning component to provision virtual computing resources is a provisioning server.

However, Astete discloses: receiving user-defined information that defining a new virtual environment deployment of a plurality of computing resources, the user-defined information having a plurality of information fields including a project name, a definition of a virtual local area network (VLAN) having a plurality of nodes, an availability zone defining a region into which the new virtual environment deployment is intended, a range of IP addresses to be assigned to the plurality of computing resources within the VLAN, and for each node, the information having a set of parameters that include a computing capability, a shared key, IP address parameters including one or more IP addresses to be assigned to the node (see [0040], [0140] and [0143]; “a tenant may create custom virtual data centers by specifying certain attributes of the virtual data centers and/or their virtual machines (e.g., number of cores, amount of RAM, domain name, IP addresses, etc.)”, “additional attributes, both attributes that are specified by the user (e.g., name for the virtual data center” and “a dedicated VLAN for each of the Network objects referenced in the virtual data center configuration and create dedicated instances of network services in each of the VLANs with configuration parameters as specified with the attributes of the Network object”. The name for the virtual data center can be considered as the claimed project name, domain name can be considered as claimed availability zone defining a region into which the new virtual environment deployment is intended, IP addresses for the virtual data centers are considered as the claimed a range of IP addresses to be assigned to the plurality of computing resources within the VLAN. For each virtual machine in the virtual data center, number of cores are considered as claimed computing capability, IP addresses for each virtual machine of the virtual data center are considered as claimed IP address parameters including one or more IP addresses to be assigned to the node. Also see “tenants or individual users could provide their own license keys for the programs, or licenses could be provided as part of a tenant's agreement for using the MTVMI” from [0044] (such license key can be considered as claimed shared key for the VM), “1712 where a user-specified password is required to access each virtual machine in the machine configuration” from [0188] (such password can also be considered claimed shared key for the VM).) 


The combination of Gill, Yoon and Astete does not disclose:
for each node, the set of parameters in the text file further include an image file defining an operating system to be applied to the plurality of computing resources, a bootstrap script name, and
for each storage volume, the text file having a storage capacity,
the job to issue commands and validate provisioning is a scheduled job including a script executed via a parser and the provisioning component to provision virtual computing resources is a provisioning server.

However, Eicken disclose: a method of deploying virtual computing resources within a computing network including a plurality of computing resources available for allocation, the method comprising:
receiving user-provided information for each virtual machine node to be deployed, a set of parameters that include an image file defining an operating system to be applied to the plurality of computing resources and a bootstrap script name (see Claim 1, “receiving from a user … ii) an identification of a virtual server image and a boot script to be associated with the virtual server configuration”, emphasis added. Also see [0038]-[0039] for the virtual server image defining an operating system to be applied to the plurality of virtual computing resources).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the user-defined specification specifying resource information or attributes of virtualized network system to be provisioned that having multiple virtual resources from the combination of Gill, Yoon and Astete by including the user-defined information or attributes specifying some other more additional information or configurations for deploying multiple VM instance nodes from Eicken, and thus the combination of Gill, Yoon, Astete and Eicken would discloses: for each node, the text file having a set of parameters that further include an image file defining an operating system to be applied to the plurality of computing resources and a bootstrap script name, since it would provide specific OS template for 

The combination of Gill, Yoon, Astete and Eicken does not disclose:
for each storage volume, the text file having a storage capacity,
the job to issue commands and validate provisioning is a scheduled job including a script executed via a parser and the provisioning component to provision virtual computing resources is a provisioning server.
However, Yasuda discloses: receiving a user-defined information defining a collection of desired virtual computing resources, the user-defined information including a storage capacity for each storage volume that to be allocated for the virtual machine node (see [0124]; “If the received tenant configuration management request is the configuration creating request (A)” and “the virtual storage configuration unit 331 generates, for example, the LU according to the number of virtual storages included in the new configuration request … When not only the number but also the performance and size are contained in the request, the virtual storage configuration unit 331 generates the LU according to the included information”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the user-defined specification specifying resource information or attributes of virtualized network system to be provisioned that having multiple 

The combination of Gill, Yoon, Astete, Eicken and Yasuda does not disclose:
the job to issue commands and validate provisioning is a scheduled job including a script executed via a parser and the provisioning component to provision virtual computing resources is a provisioning server.
However, Bhattacharya discloses: a scheduled job including function/code executed via a parser to issue commands to a provisioning server to provision computing resources defined in a set of requested resources included in parameters of file (see Figs. 4A-4B, [0045]-[0046]; “the test scheduling computer 402 may add the test script execution request to a request queue, 416. The test scheduling computer 402 may select a test script set for scheduling, 417, and parse the test execution request, 418” and “the test scheduling computer 402 may generate resource allocation requests using the test script parameters, 421, and provide the resource allocation requests to one or more resource allocation/phasing computers 403”, emphasis added. Execution of user provided file/script would include scheduling a job for parsing the user’s provided file/script to generate resources allocation requests/commands for executing the user’s provided file/script and issue such generated resources allocation requests/commands to a provision server to allocate resources defined in script parameters for executing the user’s provided file/script).  
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify functions and implementations of the command compiler and command scheduler from the combination of Gill, Yoon, Astete, Eicken and Yasuda by including the test scheduling computer 402 to schedule or manages multiple users’ provided requests and resource allocation/phasing computer 403 as a resource allocation component to perform generated resource allocation requests/commands from the scheduled jobs of the test scheduling computer 402 from Bhattacharya, and thus the new combination would disclose limitations of executing a scheduled job to deploy a plurality of virtual computing resources, the scheduled job executed via a parser to issue commands to a provisioning server and validate provisioning of the plurality of virtual computing resources based on status messages received from the provisioning server, since it is well-known to implement functions/features of module by a computing device (i.e., implementing the command compiler from Gill via a computer server as Bhattacharya suggests and implementing the command scheduler from Gill via a separate computer server as Bhattacharya suggests) and it would provide a queue and schedule mechanism to manage parsing order of the received user’s files (see [0045] from Bhattacharya).

The combination of Gill, Yoon, Astete, Eicken, Yasuda and Bhattacharya does not disclose: the scheduled job including a script.

However, Risbood discloses: a job to parse information, generate and issue commands is implemented in a script (see lines 60-62 of col. 16 and lines 9-23 of col. 21; “a compiler is implemented as a software program or script that reads a configuration file and outputs a set of API calls”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the scheduled job of command compiler 350 or test scheduling computer 402 to parse text information to generate and issue resource allocation commands to a command scheduler 360 or resource allocation/phasing computer 403 as a provisioning server from the combination of Gill, Yoon, Astete, Eicken, Yasuda and Bhattacharya by including using script to implement jobs of parsing information, generating and issuing resource allocation commands from Risbood, and thus the new combination discloses: the scheduled job including a script executed via a parser to: issue commands and validate provisioning of the plurality of virtual computing resources, since it is understood that a computer performed job/program can be written in a program script format (see lines 60-62 of col. 16, lines 9-23, 55-56 of col. 21 and lines 43-45 of col. 34 from Risbood).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: further comprising generating the text file within a user interface accessible to a server administrator 11 to accomplish respective purposes” and “Resource entities can have a compliance sub-resource that returns the portion (e.g., parameters) of the “spec” (e.g., resource specification object) that is either enforced or monitored by an explicit profile. Such profiles might be set by a system administrator (e.g., from users 306)”. Certain user like system/server administrators may create/generate the target resources specification files at the clients 302 having user interface).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the text file describes requested computing resources without defining at least some selection criteria for the physical resources to be allocated toward the provisioned virtual computing resources (see Figs. 3, 5, [0044], [0060]-[0061] from Gill; “if a virtual machine specification calls for a two CPUs and one GB of memory, … a sequence of commands that serve for (1) determining a set of nodes that are feasible for hosting the VM, (2) determining which of the feasible nodes are to be considered for load balancing and/or resilience, (3) determining one or more optimal allocations of the VM and its resources onto one or more nodes”. The resource specification provided by clients only describes certain requirements of the requested virtual computing resources like the amount of the virtual resources without specifying the rules or criteria to select which physical resource to be allocated toward the provisioned virtual computing resources).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the virtual server deployment environment includes an automation server communicatively connected to the provisioning server, the provisioning server having access to physical resources available for allocation (see Figs. 3, 5-6, [0041]-[0042] from Gill and Fig. 4A-4E, [0045]-[0046] from Bhattacharya. At the combination system, the command compiler 350 from Gill that is implemented in a test scheduling computer 402 from Bhattacharya, i.e., claimed automation server, is communicatively connected to a command scheduler 360 from Gill that is implemented in a resource allocation/phasing computer 403 from Bhattacharya, i.e., claimed provisioning server; in addition, the command scheduler 360 or resource allocation/phasing computer 403 having access to physical resources available for allocation).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein executing the scheduled job comprises triggering, within an automated job scheduler, execution of a deployment tool by the parser to deploy virtual computing resources based on the text file (see Figs. 3, 5-6, [0041]-[0042] from Gill, Figs. 4A-4B, [0045]-[0046] from Bhattacharya; “the test scheduling computer 402 may add the test script execution request to a request queue, 416. The test scheduling computer 402 may select a test script set for scheduling, 417, and parse the test execution request, 418” and “the test scheduling computer 402 may generate resource allocation requests using the test script parameters, 421, and provide the resource allocation requests to one or more resource allocation/phasing computers 403”. At the combination, command compiler 350 or test scheduling computer 402, i.e., claimed 

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the deployment tool includes one or more conditional statements which, based on the status messages received from the provisioning interface, perform one or more operations in response to assessment of whether a previous deployment operation of a different virtual computing device was performed successfully (see Figs. 3, 6, see Figs. 3, 6, [0069]-[0071] from Gill; “as shown in execution status view 636, the WAL might indicate the virtual disks “vdk456” and “vdk789” at cluster “c1” have been created, but the virtual machine “vm123” has not been created and the virtual disks have not been attached to the virtual machine”, “if computing system conditions 342 indicate the service called to create the virtual machine is active, then a “Wait” operation from processing operations 3622 might be invoked” and “If the wait time breaches a threshold specified in task processing rules 648 (e.g., due to resource unavailability), a “Retry” operation might be invoked to create the virtual machine using another service”. In response to the status messages shows assessment of whether a previous deployment operation of a different virtual computing device (like virtual disks “vdk456” and “vdk789”) was performed successfully, there is one or more conditional statement determinations like “if computing system conditions 342 indicate the service called to create the virtual machine is active” or “If the wait time breaches a threshold specified in task processing rules 648”).

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the physical resources available for allocation are dispersed across a plurality of clusters, and allocation of the plurality of virtual computing resources is performed to maintain the VLAN within a single cluster of the plurality of clusters (see Figs. 3, 8, [0062] and [0089] from Gill; “the two virtual disks for virtual machine “vm123” are to be sized at “30480” MB, and the then-current resource conditions may have indicated that cluster “c1” has sufficient storage available for these virtual disks”, “the distributed virtualization environment 800 comprises multiple clusters (e.g., cluster 850 1, . . . , cluster 850 N) comprising multiple nodes that have multiple tiers of storage in a storage pool”. The whole physical resources available for allocation at the system of Gill are dispersed across a plurality of clusters, and the allocation of the plurality of virtual computing resources described at [0062] is performed to maintain the VLAN within a single cluster of the plurality of clusters).

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the text file lacks at least information regarding the plurality of clusters associated with the physical resources available for allocation (see Figs. 3, 5, [0044], [0060]-[0062] from Gill; “if a virtual machine specification calls for a two CPUs and one GB of memory, … a sequence of commands that serve for (1) determining a set of nodes that are feasible for hosting the VM, 2 is the command compiler generated specification instead of the specification provided by clients).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the physical resources available for allocation are dispersed across a plurality of computing systems, and allocation of the plurality of virtual computing resources includes allocation of a plurality of storage volumes within a single computing system (see Figs. 3, 8, [0062] and [0089] from Gill; “the two virtual disks for virtual machine “vm123” are to be sized at “30480” MB, and the then-current resource conditions may have indicated that cluster “c1” has sufficient storage available for these virtual disks”, “the distributed virtualization environment 800 comprises multiple clusters (e.g., cluster 850 1, . . . , cluster 850 N) comprising multiple nodes that have multiple tiers of storage in a storage pool”. The whole physical resources available for allocation at the system of Gill are dispersed across a plurality of clusters, i.e., claimed computing systems, and the allocation of the plurality of virtual computing resources described at [0062] includes allocation of a plurality of storage volumes at the storage pool 870 of one single cluster).

Regarding to Claim 14, the rejection of Claim 13 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the text file lacks at least information regarding the plurality of storage volumes associated with each of the plurality of computing systems included in the physical resources available for allocation (see Figs. 3, 5, [0044], [0060]-[0062] from Gill; “if a virtual machine specification calls for a two CPUs and one GB of memory, … a sequence of commands that serve for (1) determining a set of nodes that are feasible for hosting the VM, (2) determining which of the feasible nodes are to be considered for load balancing and/or resilience, (3) determining one or more optimal allocations of the VM and its resources onto one or more nodes”. The resource specification provided by clients only describes certain requirements of the requested computing resources like two virtual disks are required without specifying which physical storage devices from the multiple clusters should be utilized to form or provisioned such two requested virtual disks).

Regarding to Claim 16, the rejection of Claim 13 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: further comprising deploying a workload to the plurality of virtual computing resources for execution (see [0028] and [0030] from Gill; “the user might desire to establish a certain computing resource state (e.g., configuration) to carry out a particular set of tasks” and “suppose a first user wants to launch his/her virtual machine to perform certain types of database tasks, and suppose a second user wants to launch his/her virtual machine to perform the same or similar types of database tasks”, emphasis added. The purpose of requesting a target resource entity to utilize the provisioned/deployed resource for running the certain tasks, i.e., claimed workload).

Regarding to Claim 23, the rejection of Claim 1 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the computing capability comprises a capacity (see sample resource specification 5441 of Fig. 5, [0060] from Gill or [0040] from Astete, “‘num_vcpus’:4,”, “if a virtual machine specification calls for a two CPUs”, “number of cores”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US PGPUB 20190354390 A1, hereafter Gill) in view of Yoon et al. (US PGPUB 20200143017 A1, hereafter Yoon), Astete et al. (US PGPUB 20090288084 A1, hereafter Astete), Von Eicken et al. (US PGPUB 20120198345 A1, hereafter Eicken), Yasuda et al. (US PGPUB 20120311120 A1, hereafter Yasuda), Bhattacharya et al. (US PGPUB 20150113331 A1, hereafter Bhattacharya) and Risbood et al. (US Patent 8261295 B1, hereafter Risbood) and further in view of Kamalakantha et al. (US PGPUB 20170351536 A1, hereafter Kamalakantha).
Gill, Yoon, Astete, Yasuda, Bhattacharya, Risbood and Kamalakantha were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood discloses: wherein the selection criteria excluded from the text file includes at least information of a storage information of a processing system to be allocated for use by the provisioned virtual computing resources (Figs. 3, 5, [0060] and [0062] from Gill; “if a virtual machine specification calls for a two CPUs, each with respective memory demands, then on the basis of the demand for two CPUs a resource usage rule might be fired such that a determination is made as to what order to schedule the assignments” and “the then-current resource conditions may have indicated that cluster “c1” has sufficient storage available for these virtual disks”).

The combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood does not disclose: the information of a storage volume can be a location of a storage volume and the information of a processing system can be a location of a processing system.
However, Kamalakantha discloses: selection criteria for allocating/provisioning virtual computing resources includes at least a location information of resources to be allocated for use by the provisioned virtual computing resources (see [0028]; “the requested action may be creating a virtual machine of a particular type” and “such policies may relate to data provenance, physical or virtual co-location of computing resources, or any other suitable aspect, requirement, preference, or the like”).
  It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the selection criteria of selecting storage volume and/or CPU for provisioned virtual resources from the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood by including the co-location of computing resources used to provision virtual entities from Kamalakantha, since it would provide a policy of considering co-location of computing resources which may reduce the communication latency between different resources when the different resources are located at closed distance.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US PGPUB 20190354390 A1, hereafter Gill) in view of Yoon et al. (US PGPUB 20200143017 A1, hereafter Yoon), Astete et al. (US PGPUB 20090288084 A1, hereafter Astete), Von Eicken et al. (US PGPUB 20120198345 A1, hereafter Eicken), Yasuda et al. (US PGPUB 20120311120 A1, hereafter Yasuda), Bhattacharya et al. (US PGPUB 20150113331 A1, hereafter Bhattacharya) and Risbood et al. (US Patent 8261295 B1, hereafter Risbood) and further in view of Gokurakuji et al. (US Patent 10545779 B2, hereafter Gokurakuji).
Gill, Yoon, Astete, Yasuda, Bhattacharya, Risbood and Gokurakuji were cited on the previous office action.

Regarding to Claim 15, the rejection of Claim 13 is incorporated, the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood does not disclose: wherein the plurality of storage volumes includes at least one storage volume having a common name with a preexisting storage volume, and wherein the at least one storage volume is provisioned as a duplicate of the preexisting storage volume.
However, Gokurakuji discloses: wherein a plurality of storage volumes includes at least one storage volume having a common name with a preexisting storage volume, and wherein the at least one storage volume is provisioned as a duplicate of the preexisting storage volume (see Claim 1; “wherein when a plurality of VDUs specify a same name of the storage apparatus 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processing of provisioning multiple virtual computing resources from the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood by including connecting to same storage apparatus when multiple virtual computing resource deployment plan requires use same name of the storage apparatus from Gokurakuji, since it is well-known and understood for a physical resource being utilized by two different virtual components.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US PGPUB 20190354390 A1, hereafter Gill) in view of Yoon et al. (US PGPUB 20200143017 A1, hereafter Yoon), Astete et al. (US PGPUB 20090288084 A1, hereafter Astete), Von Eicken et al. (US PGPUB 20120198345 A1, hereafter Eicken), Yasuda et al. (US PGPUB 20120311120 A1, hereafter Yasuda), Bhattacharya et al. (US PGPUB 20150113331 A1, hereafter Bhattacharya) and Risbood et al. (US Patent 8261295 B1, hereafter Risbood) and further in view of Hiltgen et al. (US PGPUB 20090113423 A1, hereafter Hiltgen).
Gill, Yoon, Astete, Yasuda, Bhattacharya and Risbood were cited on the previous office action.

Regarding to Claim 22, the rejection of Claim 1 is incorporated, the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood does not disclose: wherein the computing capability comprises a particular CPU type.
However, Hiltgen discloses: the configuration parameters used for deploying a virtual machine instance include type of processor (see [0035]; “P2V and V2P transformations of a given operation system image will be minimal or even non-existent, particularly for virtualization system deployments in which configurations of exposed virtual machines (e.g., type and numbers of processors virtualized”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the user-defined specification specifying resource information or attributes of virtualized network system to be provisioned that having multiple virtual resources from the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood by type of processors virtualized as configuration parameters for virtualization system deployments from Hiltgen, and thus the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya, Risbood and Hiltgen discloses the missing limitations from the combination of Gill, Yoon, Astete, Eicken, Yasuda, Bhattacharya and Risbood, since it is well-known and understood to one with ordinary skill in the art that a type of processor can also affects the computing capability of a system.

Response to Arguments
Applicant’s arguments, filled 11/12/2021, with respect to rejections of 1, 3-5, 7, 9-16 and 22-23 under 35 U.S.C. 103 have been full considered. New grounds of rejections made based on the amended limitations at the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warkentin et al. (US PGPUB 20110238969 A1) discloses: configuration information to set up a virtual machine includes number and type of virtual processors (see [0043]).
Sharifi Mehr (US Patent 10574698 B1) discloses: an API can specify a location at which the virtual machine instance is to be deployed (i.e., a region, availability zone, subnet, etc) (see lines 27-55 of col. 28).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196